Citation Nr: 1000719	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-19 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1969 to March 1971. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision mailed in December 2006 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  The decision was confirmed 
in April 2007.

The Veteran testified before the undersigned at a travel 
board hearing held at the RO in August 2009.  A transcript 
has been incorporated into the record.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  An unappealed August 2004 rating decision denied a claim 
of entitlement to service connection for PTSD.    

2.  The evidence added to the record since August 2004 is not 
cumulative or redundant; and by itself or in connection with 
the evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claims and 
raises a reasonable possibility of substantiating the claims 
for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The August 2004 rating decision which denied the 
Veteran's claim of entitlement to service connection for PTSD 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2009).

2.  The evidence received since the time of the August 2004 
rating decision, denying service connection for PTSD, is new 
and material, and the claim for service connection for PTSD 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria - New and Material Evidence

In January 1999, the Veteran submitted a claim seeking 
service connection for memory loss, mental disorder, and 
paranoid schizophrenia.  In July 1999 the RO denied the claim 
noting the Veteran had failed to respond with any evidence.  
The Veteran did not appeal.  In January 2004, the Veteran 
submitted a statement specifically seeking service connection 
for PTSD.  In June 2004, the RO denied the claim noting the 
diagnosis of record did not relate the disability to his 
military service and the stressors were unconfirmed.  
Following the Veteran's submission of additional evidence, 
the RO confirmed the denial of the claim in August 2004.  The 
Veteran did not appeal and the RO rating decision became 
final.  

The Veteran submitted the current claim in June 2005, seeking 
service connection for PTSD.  A final decision cannot be 
reopened and reconsidered by VA unless new and material 
evidence is presented in connection with a request that the 
previously denied claim be reopened.  38 U.S.C.A. § 5108.  

While it appears that the RO addressed the service connection 
claim on the merits, the preliminary question of whether any 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  Therefore, regardless of the manner in 
which the RO characterized the issue, the initial question 
before the Board is whether new and material evidence has 
been presented.  

With respect to applications to reopen filed on or after 
August 29, 2001, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999).

Discussion - New and Material Evidence

The evidence of record at the time of the August 2004 rating 
decision denying the Veteran's claim of entitlement to 
service connection for PTSD consisted of the Veteran's 
service treatment records, his personnel records, private 
treatment records from a state facility dated 1998 to 2003 
which contain diagnoses of PTSD, polysubstance abuse, and 
psychosis; the Veteran's statements regarding stressors, 
specifically his friend who was found hung onboard ship and 
another friend who died in a fire onboard ship; and July 2004 
statements from his brother and a woman (B.J.) who recalled 
his correspondence regarding his stressors.    

Since the August 2004 RO rating decision, the evidence 
consists of: statements by the Veteran which include an 
additional stressor of an incident during which a torpedo 
fell on board ship; VA treatment records for inpatient care 
dated May through June 2005 which include a diagnosis for 
PTSD, his testimony regarding an additional stressor 
involving an altercation while on liberty with some 
"bikers", and an August 1970 municipal police report.            

The above listed VA inpatient treatment reports indicate that 
the Veteran has received diagnoses of PTSD and that he made 
statements to then treating medical personnel that attributed 
his disabilities to an incident that occurred while he was in 
service.  Specifically, the VA inpatient reports refer to his 
"Navy combat in Vietnam."  The Veteran also testified 
regarding an incident that happened while he was on liberty 
in Bremerton, Washington, when he was in an altercation with 
what he described as a local biker gang.  He recalled that he 
and two other servicemen were going to a store when the gang 
surrounded them and hit the Veteran with a dog chain and beat 
him up.  He submitted a copy of a police report noting that 
the Veteran was one of three servicemen from the USS Simon 
Lake who were involved in a fight, which was apparently 
motivated by race.  The VA treatment reports, notes, and 
discharge summaries, the Veteran's testimony, and the police 
report are evidence not previously before agency decision 
makers and are not cumulative or redundant of evidence 
associated with the claims file at the time of the August 
2004 RO rating decision.  As such, this evidence is "new" 
as contemplated under 38 C.F.R. § 3.156(a).  Furthermore, 
because this evidence suggests that the PTSD may have 
originated in service, the VA inpatient treatment report 
evidence relates to an unestablished fact necessary to 
substantiate the claim and is found to raise a reasonable 
possibility of substantiating the claim.  For these reasons, 
the Board finds that the criteria under 38 C.F.R. § 3.156(a) 
have been satisfied, and the Veteran's claim of entitlement 
to service connection for PTSD is reopened.  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).  In view of the 
decision above, there is no need for additional development 
or notice.  The Veteran is not prejudiced by the Board's 
appellate review.


ORDER

New and material evidence having been received, the claim for 
service connection for PTSD is reopened.  The appeal is 
granted to this extent only.


REMAND

The Veteran originally contended that he witnessed the death 
of a friend called "T-Bird" who was burned to death in the 
Brig, which occurred on the USS Simon Lake in late 1970.  He 
also recalled seeing SN Thomas Clark hanging by his neck 
under the ladder (stairs) near mess hall onboard the USS 
Simon Lake in the later part of 1970, maybe December.  He 
later indicated that these events took place between January 
and March 1971 and these are the dates the RO used to attempt 
to corroborate the Veteran's claimed stressors.  Given that 
the late 1970 dates were the ones originally provided, these 
dates should be used in another attempt to verify the 
Veteran's reported stressors with the U.S. Army and Joint 
Services Records Research Center (JSRRC).

During the August 2009 hearing the Veteran's representative 
informed the Board that the Veteran had received treatment 
for his claimed PTSD at a VA medical facility and those 
records were not included in the claims file.  Indeed, after 
review of the record, the Board notes the November 2005 and 
July 2005 statements by the Veteran requesting that the RO 
obtain his VA treatment records at the Danville VAMC and 
Winston Salem VAMC.  The only VA mental health treatment 
records in the file pertain to his inpatient care and are 
dated February through July 2005.  All of the Veteran's 
pertinent VA treatment records must be obtained and added to 
the claims file.  VA has a duty to seek these records.  38 
U.S.C.A. § 5103A(b)(1); See Bell v. Derwinski, 2 Vet. App. 
611 (1992).

A request for private treatment records was mailed by the RO 
to a private hospital, John Ulmstead Hospital, which 
responded by essentially denying the request for records, as 
the authorization was limited to July and August 2003.  See 
January 2004 VA Form 21-4142.  A handwritten note on the 
private hospital's response indicates the Veteran was last 
seen in June 2003.  The Veteran should be contacted regarding 
these records, as a new VA Form 21-4142, more broadly dated, 
may allow the RO to obtain these private treatment records. 

As well, a notation in a VA May 2005 social worker assessment 
indicated the Veteran had been "in and out of psychiatric 
hospitals" for the previous 14 years.  The only inpatient 
care documented with treatment reports was the Veteran's May 
through June 2005 VA treatment.  The Veteran should be 
contacted and if any of this inpatient care included 
treatment for his PTSD disability, those records should be 
obtained.

A private December 1998 treatment record indicates the 
Veteran received a PTSD diagnosis from that facility, though 
that December 1998 record contains no mention of the 
Veteran's military service.  Following inpatient VA 
psychiatric treatment, the Veteran received a May 2005 
diagnosis of PTSD.  The Veteran also testified regarding an 
incident that happened while he was on liberty in Bremerton, 
Washington, when he was in an altercation with what he 
described as a local biker gang.  He recalled that he and two 
other servicemen were going to a store when the gang 
surrounded them and hit the Veteran with a dog chain and beat 
him up.  He submitted a copy of a police report noting that 
the Veteran was one of three servicemen from the USS Simon 
Lake who were involved in a fight, which was apparently 
motivated by race.  The Board finds a VA PTSD examination is 
necessary to confirm the diagnosis and etiology based on any 
confirmed stressors.

Accordingly, the case is REMANDED for the following action:

1.  Contact the JSRRC in an attempt to 
verify the Veteran's reported stressors of 
a fellow serviceman "T-Bird" who was 
burned to death in the Brig, which 
occurred on the USS Simon Lake in late 
1970 (November 1, 1970 through December 
31, 1970) and the hanging death of SN 
Thomas Clark onboard the USS Simon Lake 
from November 1, 1970 through December 31, 
1970. 

2.  Ask the Veteran to provide any medical 
records, not already in the claims file, 
pertaining to treatment or evaluation of 
his PTSD disability, including any 
additional inpatient treatment, or to 
provide the identifying information and 
any necessary authorization to enable the 
AMC/RO to obtain such evidence on his 
behalf.  

a.  Specifically, ask the Veteran to 
provide another VA Form 21-4142 for John 
Umstead Hospital, Butner, North Carolina, 
dated "unknown to June 2003" for his 
claimed PTSD treatment at that facility.  

b.  The Board notes that treatment records 
from the Alamance-Caswell Area Mental 
Health, Development Disabilities and 
Substance Abuse Authority end in the 
claims file in February 2003.  

c.  Document any attempts to obtain such 
records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.

3.  Obtain the complete record of all of 
the Veteran's mental health treatment from 
the VA Danville Virginia CBOC, the VA 
Durham North Carolina medical facility, 
and the VAMC in Winston-Salem, dated 
February 2005 to present.   

4.  Schedule the Veteran for a VA PTSD 
examination for the Veteran's privately 
diagnosed PTSD disability, to clarify the 
Veteran's diagnosis and likely etiology.  
The claims folder and a copy of this 
Remand must be made available to, and be 
reviewed by, the examiner prior to the 
examination, and he or she should 
accomplish any necessary tests, studies or 
additional consultations. 

a.  After the examiner has reviewed the 
claims file and noted such, the examiner 
should identify any psychiatric disorder 
present, especially whether the diagnostic 
criteria to support the diagnosis of PTSD 
are satisfied related to the Veteran's 
reported stressors.  The diagnosis should 
conform to the psychiatric nomenclature and 
diagnostic criteria contained in DSM-IV.  
All testing and/or evaluation deemed 
necessary should be conducted.  If the 
Veteran is found to have PTSD, the examiner 
should opine whether it is at least as 
likely as not related to the Veteran's 
service.    

b.  A complete rationale should be given 
for all opinions and conclusions expressed.  
The examination should reflect or reveal 
pertinent material in the claims folder.  
The examiner should integrate any previous 
psychiatric findings and diagnoses, 
specifically the private December 1998 
diagnosis of PTSD and the May 2005 VA 
inpatient treatment diagnosis which noted 
the Veteran's "Navy combat" experience.    

5. After the above is complete, 
readjudicate the Veteran's claim.  If the 
claim remains denied, provide the 
appellant a supplemental statement of the 
case (SSOC), to include consideration of 
all evidence received since the most 
recent supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


